Appellant Dismissed; Order filed July 12, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00342-CV
                                   ____________

            AHMAD YAZDCHI AND ALI YAZDCHI, Appellants

                                         V.

                      SANDRA G. O'CONNOR, Appellee


                    On Appeal from the Probate Court No. 1
                            Harris County, Texas
                        Trial Court Cause No. 499,220

                                     ORDER

      This is an appeal from a judgment signed April 26, 2022. The notice of
appeal was filed May 9, 2022. To date, our records show that appellant, Ahmad
Yazdchi, has not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless party is excused by statute or by appellate
rules from paying costs). Tex. Gov’t Code § 51.207 (appellate fees and costs).
Appellant, Ali Yazdchi, has filed a statement of inability to afford payment of costs
on appeal and is excused from paying the fee.

      On June 14, 2022, this court ordered appellant, Ahmad Yazdchi, to pay the
appellate filing fee on or before June 24, 2022 or appellant, Ahmad Yazdchi,
would be subject to dismissal from this appeal without further notice. Appellant,
Ahmad Yazdchi, has not paid the appellate filing fee or otherwise responded to
the court’s order. Accordingly, we dismiss appellant, Ahmad Yazdchi, from the
appeal. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time); Unknown Heirs v. Estate of Guitierrez, No. 04-
09-00669-CV, 2010 WL 184044 at *1 (Tex. App.—San Antonio Jan. 20, 2010, no
pet.) (dismissing only appeals of appellants who failed to pay filing fee); Olley v.
Valplace Houston 1-10 West Texas LP, No. 14-15-00386-CV, 2016 WL 299677 at
*2 (Tex. App.—Houston [14th Dist.] Jan. 21, 2016, no pet.) (holding non-
signatory appellant could not join other appellant’s affidavit of indigence).


                                   PER CURIAM


Panel consists of Justices Bourliot, Hassan, and Wilson.